Citation Nr: 0417832	
Decision Date: 07/02/04    Archive Date: 07/14/04	

DOCKET NO.  02-00 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.

2.  Entitlement to a total compensation evaluation based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
October 1995.

This matter arises from a May 2001 rating decision rendered 
by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Wichita, Kansas.  The M&ROC 
denied entitlement to a TDIU.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge sitting in 
Washington, D.C.  Such a hearing was conducted before the 
undersigned on February 9, 2004; a transcript of that 
proceeding is of record.  

In a rating decision rendered in December 2002, the M&ROC 
denied the veteran service connection for an acquired 
psychiatric disorder.  In June 2003, the veteran's 
representative submitted a notice of disagreement with that 
determination.  See 38 C.F.R. § 20.201 (2003).  As such, the 
Board has jurisdiction over this issue pending the issuance 
of a statement of the case to the appellant and receipt of 
his timely appeal in response thereto.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  Moreover, this 
matter is "inextricably intertwined" with the issue currently 
on appeal.  See Harris v. Derwinski, 1 Vet. pp. 180, 183 
(1991).  Accordingly, further action by the M&ROC is required 
regarding this matter prior to appellate disposition of the 
issue cited on the cover page of this decision.

This appeal is REMANDED to the M&ROC via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The M&ROC did not provide the veteran with a development 
letter consistent with the notice requirements of the VCAA on 
the issues on appeal, as clarified by Quartuccio, supra.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Additionally, as noted in the introduction to this decision, 
the veteran's representative expressed his disagreement with 
the M&ROC's December 2002 denial of service connection for an 
acquired psychiatric disorder.  

As such, the veteran must be furnished a statement of the 
case.  See 38 U.S.C.A. § 7105.  Consequently, this should be 
provided to the veteran and his representative along with 
further information regarding his appellate rights and 
responsibilities prior to appellate consideration.  

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The M&ROC should request a copy of 
the determination from the Social 
Security Administration that held that 
the veteran was incapable of gainful 
employment.  
These records should reflect the 
determination by that agency as to the 
nature of the disabilities that have 
resulted in the veteran's inability to 
seek and maintain gainful employment.

4.  The VBA AMC should issue a statement 
of the case addressing the December 2002 
denial of entitlement to service 
connection for a chronic acquired 
psychiatric disorder.  The veteran should 
be advised of the need to timely file a 
substantive appeal if he wishes appellate 
review.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
a TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim, and may result in 
their denial.  38 C.F.R. § 3.655 (2003).



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

